DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 was filed after the mailing date of the Application on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 09/07/2021. Claims 1-20 are pending in the application. Claim 1 has been amended. 
Response to Arguments
Applicant’s arguments, see page 7-9, filed on 09/07/2021, with respect to the rejection(s) of amended claim(s) 1 in view of Arika and Akagi et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arika, Akagi and Leonard et al. (US 7,059,544) as indicated in the below rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arika (JP 2008-257216) and in view of Akagi et al. (US 2015/0300385) and Leonard et al. (US 7,059,544).
With regards to claim 1:	Arika discloses (refer to Fig. 1 and 2 below and [0070]-[0148]) a vortex ring generation device (01A) comprising: 
 	a casing (08, 06) having a discharge port (06);
an extrusion mechanism (09) configured to extrude air in an air passage (P) inside the casing such that the air is discharged, in a vortex ring shape (04), from the discharge port; and
a component supply port (02a) surrounding the air passage, and through which a discharge component is supplied into air,
the extrusion mechanism (09) including a vibration plate (20) and a drive unit (not shown) configured to vibrate the vibration plate, and
the air passage (P) including
a first passage (F) having the extrusion mechanism (09) disposed therein, and    
a throttle passage (T) continuous with a downstream end of the first passage and having passage area that is smaller downstream, 
a component chamber (CC) is provided inside the casing (06, 08), the component chamber containing a discharge component to be supplied to the component supply port (02a), and
the component supply port being located downstream of the throttle passage.
Arika does not disclose a total circumferential length of the component supply port is 1/2 or more of a total circumferential length of the discharge port, and the component chamber 

    PNG
    media_image1.png
    470
    404
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    741
    645
    media_image2.png
    Greyscale

Fig. 2
Akagi et al. discloses (refer to Fig. 3 and 4 below and [0019]-[0024]) a vortex ring generation device (1) comprising: 
a casing (2c) having a discharge port (2b) such that the air is discharged, in a vortex ring shape (4), from the discharge port;
a component supply port (3a) surrounding the air passage (F0), and through which a discharge component is supplied into air, wherein a total circumferential length of the component supply port (3a) is 1/2 or more of a total circumferential length of the discharge port (2b);

a first passage (F0), and    
a throttle passage continuous with a downstream end of the first passage and having passage area that is smaller downstream, 
a component chamber (3) is provided inside the casing (2c), the component chamber containing a discharge component to be supplied to the component supply port (3a), and the component chamber being separated from the first passage (F0).

    PNG
    media_image3.png
    685
    903
    media_image3.png
    Greyscale

Fig. 3

    PNG
    media_image4.png
    1148
    871
    media_image4.png
    Greyscale

Fig. 4

 	a casing (331, 333) having a discharge port (312);
an extrusion mechanism (P, 318) configured to extrude air in an air passage inside the casing such that the air is discharged from the discharge port;
the extrusion mechanism (P, 318) including a vibration plate (P) and a drive unit (318) configured to vibrate the vibration plate, the drive unit (318) being a linear actuator (moving back and forth in linear direction) which requires minimum power (column 3, lines 47-56) disposed in the casing (331, 333).

    PNG
    media_image5.png
    728
    879
    media_image5.png
    Greyscale

Fig. 5

	Arika, as modified, discloses the vortex ring generation device of claim 1.
With regards to claim 2:
Arika, as modified, discloses the vortex ring generation device of claim 1, wherein the component supply port (3a) has an annular shape.
With regards to claim 3:
Arika, as modified, discloses the vortex ring generation device of claim 1, wherein the component supply port (3a) is located adjacent to the discharge port (2b).
With regards to claim 4:
Arika, as modified, discloses the vortex ring generation device of claim 1, wherein the component supply port includes a plurality of component supply ports, and the plurality of component supply ports are arranged at equal intervals circumferentially (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 5:
Arika, as modified, discloses the vortex ring generation device of claim 1, wherein
the component supply port (3a, 02a) is located in an inner peripheral surface of the air passage, and
a total opening area of the component supply port (3a, 02a) is larger than a total area of a blocking surface that is circumferentially adjacent to the component supply port in the inner peripheral surface of the air passage (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 6:
Arika, as modified, discloses (see Fig. 2 and 3 above) the vortex ring generation device of claim 1, wherein
a cylindrical passage forming member is provided inside the casing, the cylindrical passage forming member forming at least a part of the air passage, and
the component supply port is located between a downstream end of the cylindrical passage forming member and an inner peripheral edge of the discharge port (Paragraphs [0019]-[0024] of Akagi et al. indicate that a cylindrical passage-forming member for forming an air passage is provided in the interior of a casing, and a supply port is formed between a downstream end portion of the passage-forming member and an inner circumferential edge portion of an emission port).
With regards to claim 7:
Arika, as modified, discloses the vortex ring generation device of claim 6, wherein
the component chamber (3) is defined between the casing and the cylindrical passage forming member, the component chamber storing the discharge component to be supplied to the component supply port (3a).
With regards to claim 8:
Arika, as modified, discloses (refer to Fig. 2 above) the vortex ring generation device of claim 1, wherein
the extrusion mechanism (09) is configured to vibrate the vibration plate (20) between a reference position at which a deformation amount of the vibration plate is zero and 
an extrusion position at which the vibration plate is deformed further downstream of the air passage than the reference position.
With regards to claim 9:
Arika, as modified, discloses the vortex ring generation device of claim 2, wherein
the component supply port (3a) is located adjacent to the discharge port (2b).
With regards to claim 10:
Arika, as modified, discloses the vortex ring generation device of claim 2, wherein
the component supply port includes a plurality of component supply ports, and the plurality of component supply ports are arranged at equal intervals circumferentially (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 11:
Arika, as modified, discloses the vortex ring generation device of claim 3, wherein
the component supply port includes a plurality of component supply ports, and the plurality of component supply ports are arranged at equal intervals circumferentially (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 12:
Arika, as modified, discloses the vortex ring generation device of claim 2, wherein
the component supply port (3a, 02a) is located in an inner peripheral surface of the air passage, and
a total opening area of the component supply port (3a, 02a) is larger than a total area of a blocking surface that is circumferentially adjacent to the component supply port in the inner peripheral surface of the air passage (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 13:
Arika, as modified, discloses the vortex ring generation device of claim 3, wherein
the component supply port (3a, 02a) is located in an inner peripheral surface of the air passage, and
a total opening area of the component supply port (3a, 02a) is larger than a total area of a blocking surface that is circumferentially adjacent to the component supply port in the inner peripheral surface of the air passage (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 14:
Arika, as modified, discloses the vortex ring generation device of claim 4, wherein
the component supply port (3a, 02a) is located in an inner peripheral surface of the air passage, and
a total opening area of the component supply port (3a, 02a) is larger than a total area of a blocking surface that is circumferentially adjacent to the component supply port in the inner peripheral surface of the air passage (Paragraphs [0019]-[0024] of Akagi et al. indicate that a flow path (3) may be formed by being provided partially or at predetermined intervals, without being formed in an annular shape along the whole circumference. This being the case, the person skilled in the art could easily have conceived of a configuration comprising a component supply port and a circumferentially-adjacent closed surface on an inner circumferential surface of an air passage, by applying the invention described in Akagi et al. to the invention described in Arika. Employing a configuration in which a total opening surface area of the component supply port is greater than a total surface area of the closed surface would then be a design matter that could be achieved, as appropriate, by a person skilled in the art, in order to adjust an air volume from the component supply port, and would therefore not be difficult).
With regards to claim 15:
Arika, as modified, discloses (see Fig. 2 and 3 above) the vortex ring generation device of claim 2, wherein
a cylindrical passage forming member is provided inside the casing, the cylindrical passage forming member forming at least a part of the air passage, and
the component supply port is located between a downstream end of the cylindrical passage forming member and an inner peripheral edge of the discharge port (Paragraphs [0019]-[0024] of Akagi et al. indicate that a cylindrical passage-forming member for forming an air passage is provided in the interior of a casing, and a supply port is formed between a downstream end portion of the passage-forming member and an inner circumferential edge portion of an emission port).
With regards to claim 16:
Arika, as modified, discloses (see Fig. 2 and 3 above) the vortex ring generation device of claim 3, wherein
a cylindrical passage forming member is provided inside the casing, the cylindrical passage forming member forming at least a part of the air passage, and
the component supply port is located between a downstream end of the cylindrical passage forming member and an inner peripheral edge of the discharge port (Paragraphs [0019]-[0024] of Akagi et al. indicate that a cylindrical passage-forming member for forming an air passage is provided in the interior of a casing, and a supply port is formed between a downstream end portion of the passage-forming member and an inner circumferential edge portion of an emission port).
With regards to claim 17:
Arika, as modified, discloses (see Fig. 2 and 3 above) the vortex ring generation device of claim 4, wherein
a cylindrical passage forming member is provided inside the casing, the cylindrical passage forming member forming at least a part of the air passage, and
the component supply port is located between a downstream end of the cylindrical passage forming member and an inner peripheral edge of the discharge port (Paragraphs [0019]-[0024] of Akagi et al. indicate that a cylindrical passage-forming member for forming an air passage is provided in the interior of a casing, and a supply port is formed between a downstream end portion of the passage-forming member and an inner circumferential edge portion of an emission port).
With regards to claim 18:
Arika, as modified, discloses (see Fig. 2 and 3 above) the vortex ring generation device of claim 4, wherein
a cylindrical passage forming member is provided inside the casing, the cylindrical passage forming member forming at least a part of the air passage, and
the component supply port is located between a downstream end of the cylindrical passage forming member and an inner peripheral edge of the discharge port (Paragraphs [0019]-[0024] of Akagi et al. indicate that a cylindrical passage-forming member for forming an air passage is provided in the interior of a casing, and a supply port is formed between a downstream end portion of the passage-forming member and an inner circumferential edge portion of an emission port).
With regards to claim 19:
Arika, as modified, discloses the vortex ring generation device of claim 15, wherein
the component chamber (3) is defined between the casing and the cylindrical passage forming member, the component chamber storing the discharge component to be supplied to the component supply port (3a).
With regards to claim 20:
Arika, as modified, discloses the vortex ring generation device of claim 16, wherein
the component chamber (3) is defined between the casing and the cylindrical passage forming member, the component chamber storing the discharge component to be supplied to the component supply port (3a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753